Citation Nr: 0201725	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  96-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Evaluation of asbestosis with asbestos-related pleural 
effusion, rated as 10 percent disabling from April 11, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1961.

In part, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 RO rating 
decision that granted a claim of entitlement to service 
connection for pulmonary asbestosis and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6899-6802 
(1993), effective from April 15, 1993.  The veteran testified 
at a hearing at the RO in November 1995.  In a supplemental 
statement of the case (SSOC), issued in October 1997, the RO 
re-characterized the issue as residuals of asbestosis and 
noted that the disability had been rated under 38 C.F.R. 
§ 4.97, Diagnostic 6833 (1997).  In an August 2000 SSOC, the 
RO re-characterized the issue as asbestosis with asbestos-
related pleural effusion.  The effective date for the award 
of service connection and for the 10 percent rating was 
changed to April 11, 1993.

This appeal also arises from a July 1995 rating decision by 
the RO that denied a claim of entitlement to service 
connection for COPD.  In June 1997, the Board remanded the 
asbestosis issue for additional development.  In August 1999, 
the Board remanded both issues for additional development.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of such an issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection-in this case, April 11, 1993.  


FINDINGS OF FACT

1.  The veteran does not have COPD that is attributable to 
military service, or COPD that has been caused or made worse 
by service-connected disability.

2.  The veteran's service-connected asbestosis with asbestos-
related pleural effusion is manifested by no more than mild 
symptoms and mild pleural disease; it is not manifested by 
decreased pulmonary function to the point that a higher 
rating is warranted.


CONCLUSIONS OF LAW

1.  The veteran does not have COPD that was incurred in or 
aggravated by active military service; COPD is not caused by 
or aggravated by service-connected disability.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).

2.  An evaluation higher than 10 percent for asbestosis with 
asbestos-related pleural effusion from April 11, 1993, is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.14, 4.20, 4.97 (Diagnostic Codes 6802, 6811) (1996); 
38 C.F.R. §§ 4.1, 4.7, 4.14, 4.97 (Diagnostic Codes 6833, 
6845) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for COPD

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).  If a reasonable 
doubt arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 C.F.R. § 3.102 
(2001).  

In the veteran's case, the veteran and his representative 
contend that the veteran's service-connected asbestosis 
caused and/or aggravated his COPD.  Alternatively, it is 
alleged that COPD is directly related to military service as 
a result of exposure to asbestos while the veteran was on 
boiler house cleaning duty.  For the reasons that follow, the 
Board finds that service connection for COPD is not 
warranted.

A certificate, dated in March 1970, indicates that the 
veteran had completed an apprenticeship in the trade of 
asbestos worker (construction).

Private treatment records show that, in September 1993, an 
assessment of COPD was given.

Correspondence from the veteran's physician, dated in 
September 1993, indicates that the veteran was evaluated for 
possible asbestos-related lung disease.  Symptomatology 
consisted of shortness of breath, primarily with exertion.  
Respiratory examination was unremarkable.  The impression was 
that the veteran probably did have significant asbestos 
exposure but had no significant pulmonary disease related to 
asbestos at the time of examination.  Further correspondence, 
dated in August 1995, indicates that the veteran's chest x-
rays included irregular interstitial markings and mild 
pleural thickening, which the physician believed were 
secondary to asbestos-related disease and early asbestosis.

When examined by VA in November 1994, the diagnoses included 
marked respiratory impairment consistent with COPD and 
history of asbestos exposure.  It was noted, however, that x-
rays did not support a diagnosis of asbestosis.  Following a 
September 1997 VA examination, the diagnoses were history of 
marked respiratory impairment consistent with COPD with 
abnormal pulmonary function studies and chest x-ray, and a 
history of asbestos exposure without x-ray evidence of 
asbestosis.

Pursuant to the Board's April 1999 remand, an examination was 
conducted for VA in November 1999.  The examiner noted the 
veteran's history of asbestos exposure and that the veteran 
had been a cigarette smoker for many years.  Pulmonary 
function testing revealed that the veteran's best forced 
volume capacity was 2.06 liters, and his best Forced 
Expiratory Volume in one second (FEV-1) was 1.33 liters.  
Lung volumes were normal.  DLCO (SB) was 96% of predicted 
uncorrected, and 109% of predicted when corrected for 
alveolar ventilation.  Effort was felt to have been 
incomplete on the forced vital capacity (FVC) maneuvers.  The 
examiner noted that chest x-ray revealed mild bilateral 
pleural thickening, and mild increased interstitial markings 
consistent with early pulmonary fibrosis.  The impressions 
were COPD, mild asbestosis, and mild asbestos-related pleural 
disease.  The examiner opined that COPD was the result of 
cigarette smoking, and was probably of a mild to moderate 
degree.  The examiner further noted that the veteran had a 
significant history of asbestos exposure.  The veteran had 
early manifestations of mild asbestosis manifested by basilar 
rales and mild interstitial change on chest x-ray.  The 
severity of asbestosis was considered very mild based on 
normal diffusing capacity for carbon monoxide.  The examiner 
did not believe that the veteran's reduced forced volume 
capacity was related to asbestosis or asbestos-related 
pleural disease, but noted that the veteran's mild pleural 
disease was related to asbestos exposure.  The examiner 
further opined that the veteran had some rales at the bases, 
which were consistent with asbestosis, and that this caused 
some concern that the veteran may be showing some signs of 
progression of asbestosis, although the disease was still 
mild.  The veteran's activities were not restricted by his 
degree of asbestosis-related disease.

In a March 2000 addendum to the November 1999 examination 
report, the physician clarified that the veteran had COPD 
that was not due to asbestos exposure or service-connected 
asbestosis, but was due to smoking.  The examiner indicated 
that the veteran's COPD had not been made worse by asbestos 
exposure or service-connected asbestosis and that it was less 
likely than not that the asbestos exposure was the cause for 
aggravation of the veteran's COPD.  

Although the veteran has been found to have COPD, the Board 
finds that the most recent examination best explains the 
veteran's pulmonary situation, namely that he has COPD which 
is not due to asbestos exposure.  It was also made clear that 
the COPD had not been made worse by service-connected 
disability.  Even though there was an implication earlier in 
the record, in August 1995, that the veteran's lung problems 
might have been related to or made worse by service-connected 
disability, the more recently received evidence makes it 
clear that this is not so.  In 1995, the physician had not 
provided a diagnosis or mentioned COPD.  Moreover, although 
VA examination reports have shown a diagnosis of COPD and a 
history of asbestos exposure, no medical examiner has 
indicated that COPD is related to any such exposure.  It 
seems clear that, when the veteran was examined in 
November 1999 by the same physician who provided the August 
1995 opinion, it became evident to the examiner that COPD was 
neither caused nor made worse by the veteran's service-
connected disability.  In fact, this statement stands 
uncontradicted in the record.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the veteran's 
claim of entitlement to service connection for COPD.  This is 
so because the only evidence of a relationship between COPD 
and service, or service-connected disability, specifically 
indicates that no relationship exists.  

The Board has considered the veteran's written statements, 
and his November 1995 RO testimony regarding the etiology of 
COPD.  However, while the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since his separation from military 
service, there is no indication that he is competent to 
comment upon etiology or time of onset.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) (2001) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Further, notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant is to "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 374, 
448 (1995).  

While the record contains evidence that the veteran has been 
treated for COPD, the evidence does not show that any such 
disability is due to or the result of service-connected 
disability, or is in any way made worse by service-connected 
disability.  The only link between service-connected 
disability and COPD is found in the veteran's own contentions 
that the claimed disability is a result of already service-
connected disability, and the August 1995 physician's 
statement indicating that lung problems might be related to 
asbestosis.  However, as noted above, it was later clarified 
in the November 1999 VA examination report and March 2000 
addendum, that COPD is due to smoking and has not been caused 
or made worse by service-connected disability.  The record 
does not contain a statement to the contrary.  


Rating of Service-Connected Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Moreover, 
when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  Because the veteran has appealed from an 
initial award, consideration will be given to whether an 
evaluation greater than 10 percent was warranted for any 
period of time during the pendency of his claim.

The veteran's asbestosis with asbestos-related pleural 
effusion was originally evaluated by analogy to unspecified 
pneumoconiosis under 38 C.F.R. § 4.97, Diagnostic Code 6802 
(1996).  38 C.F.R. § 4.20.  Subsequently, however, during the 
course of the veteran's appeal, the schedular criteria by 
which respiratory system disorders are rated were revised.  
(The new criteria have been in effect since October 7, 1996).  
See 46 Fed. Reg. 46,728 (Sept. 5, 1996) (effective Oct. 7, 
1996).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that, when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Karnas, 
at 311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id., at 313.

In the present case, the revised law does not allow for 
retroactive application prior to October 7, 1996.  When the 
new regulations were promulgated, the Secretary specifically 
indicated that October 7, 1996, was to be the effective date 
for the revisions.  See discussion, supra.  Consequently, 
because it is clear from the amended regulations that they 
are not to be accorded retroactive effect, the law prevents 
the application, prior to October 7, 1996, of the rule stated 
in Karnas.  (The Board notes that the veteran was advised of 
the new criteria in an October 1997 SSOC).

Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed his claim for a 
higher evaluation (the old criteria), and the law in effect 
currently (the new criteria).  This is true because, if the 
Board were to find that the veteran was entitled to a higher 
evaluation under the old criteria for service-connected 
disability, an effective date earlier than October 7, 1996, 
could be established for the award.  If, however, the Board 
were to find that the veteran was not entitled to a 
compensable rating under the old criteria for service-
connected disability, but that he was under the new criteria, 
the effective date of any award could be no earlier than the 
effective date of the revisions.  See 38 U.S.C.A. § 5110(g) 
(West 1991) ("where compensation . . . is . . . increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase . . . shall not be earlier 
than the effective date of the Act or administrative 
issue."); VAOPGCPREC 3-00.

Diagnostic Code 6802 provided for a 10 percent evaluation if 
such disorder was definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  
38 C.F.R. § 4.97, Diagnostic Code 6802 (1996).  A 30 percent 
evaluation was warranted if the disorder was moderate, with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  Id.  
A 60 percent evaluation was warranted if the disorder was 
severe, extensive fibrosis, severe dyspnea on slight exertion 
with corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  Id.  A 
100 percent evaluation was warranted if such disorder was 
pronounced, with extent of lesions comparable to far advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
a markedly severe degree of ventilatory deficit, with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  Id.

Additionally, given that service connection in this case 
includes pleural effusion due to asbestos, consideration must 
also be given to a possible rating under criteria that relate 
to pleural difficulties.  Under the old criteria, purulent 
pleurisy was rated as 10 percent disabling when it was 
moderate, with some embarrassment of respiratory function.  
38 C.F.R. § 4.97 (Diagnostic Code 6811) (1996).  When such 
pleurisy was moderately severe, with residual marked dyspnea 
or cardiac embarrassment on moderate exertion, a 30 percent 
rating was warranted.  Id.  

Under the new criteria for rating Interstitial Lung Disease, 
including asbestosis, FVC of 75 to 80 percent predicted, or 
DLCO (SB) of 66 to 80 percent predicted warrants a 10 percent 
evaluation.  38 C.F.R. § 4.97 (Diagnostic Code 6833) (2001).  
FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 
percent predicted warrants a 30 percent rating.  Id.  FVC of 
50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent 
predicted, or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation warrants 
a 60 percent rating.  Id.  FVC less than 50 percent 
predicted, or DLCO (SB) less than 40 percent predicted, or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or cor 
pulmonale or pulmonary hypertension, or the need for 
outpatient oxygen therapy warrants a 100 percent rating.  Id.  

Chronic pleural effusion may be rated based on the primary 
disorder, or in accordance with specific criteria set out in 
38 C.F.R. § 4.97 (Diagnostic Code 6845) (2001).  Under these 
criteria, FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 
71 to 80 percent, or DLCO (SB) of 66 to 80 percent predicted 
warrants a 10 percent rating.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent 
predicted.  Diagnostic Code 6845.  

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an evaluation higher than 10 
percent for asbestosis with asbestos-related pleural 
effusion, from April 11, 1993, is not warranted.  Applying 
both the former and the revised criteria, the Board concludes 
that the currently assigned 10 percent evaluation adequately 
reflects the severity of the veteran's service-connected 
disability.  The evidence does not support a finding of 
entitlement to a rating higher than 10 percent under the old 
or new rating criteria.  Neither set of criteria is more 
favorable.  

In the veteran's case, private treatment reports show that, 
in January 1993, the veteran had dyspnea of 1+ 2+ with 
exertion.  A computerized interpretation of a January 1993 
pulmonary function study indicates that the veteran had a 
severe obstructive lung defect, and a mild restrictive lung 
defect.  (Pleural effusion is viewed as causing a restrictive 
problem.  38 C.F.R. § 4.97 (2001).)

Correspondence from the veteran's physician, dated in 
September 1993, indicates that the veteran probably had 
significant asbestos exposure but had no significant 
pulmonary disease related to asbestosis at the time of 
examination.  In other correspondence, dated in August 1995, 
the physician indicated that the veteran's chest x-ray 
changes included irregular interstitial markings and mild 
pleural thickening.  

When examined by VA in November 1994, the veteran's chief 
pulmonary complaint was shortness of breath.  Marked 
respiratory impairment consistent with COPD, history of 
tobacco use, and history of asbestos exposure were diagnosed.  
It was noted, however, that x-rays did not support a 
diagnosis of asbestosis.  A spirometry report indicates that 
testing revealed severe obstruction and low vital capacity, 
possibly from a concomitant restrictive defect.  It was noted 
that the veteran did not appear to be trying very hard to 
inhale.  

When examined by VA in September 1997, the veteran showed no 
evidence of dyspnea or spontaneous cough during the 
examination.  Chest x-rays revealed pulmonary artery 
enlargement.  Pulmonary function testing was conducted.  
Results were FVC of 20% predicted, and FEV-1 of 18% 
predicted.  The results were interpreted as showing severe 
restriction.  The diagnoses were history of marked 
respiratory impairment consistent with COPD with abnormal 
pulmonary function studies and chest x-ray, and a history of 
asbestos exposure without x-ray evidence of asbestosis.

Private chest x-ray reports show that, in August 1995, there 
were some irregular parenchymal markings bilaterally, 
primarily in the bases.  It was noted that there might have 
been some pleural thickening on the left.  In April 1997, 
there were mildly irregular parenchymal markings.  Otherwise, 
x-rays were unchanged from August 1995.

Pursuant to the Board's April 1999 remand, an examination was 
conducted for VA in November 1999.  The examiner noted the 
veteran's history of asbestos exposure and that the veteran 
had been a cigarette smoker for many years.  Pulmonary 
function testing revealed that the veteran's best forced 
volume capacity was 2.06 liters, and his best FEV-1 was 1.33 
liters.  Lung volumes were normal.  Diffusing capacity for 
carbon monoxide was 96% of predicted uncorrected, and 109% of 
predicted when corrected for alveolar ventilation.  Effort 
was felt to have been incomplete on the forced vital capacity 
maneuvers.  The examiner noted that chest x-ray revealed mild 
bilateral pleural thickening, and mild increased interstitial 
markings consistent with early pulmonary fibrosis.  The 
impressions were COPD, mild asbestosis, and mild asbestos-
related pleural disease.  The examiner opined that COPD was 
the result of cigarette smoking, and probably of a mild to 
moderate degree.  The examiner further noted that the veteran 
had a significant history of asbestos exposure.  The veteran 
had early manifestations of mild asbestosis manifested by 
basilar rales and mild interstitial change on chest x-ray.  
The severity of asbestosis was considered very mild based on 
normal diffusing capacity for carbon monoxide.  The examiner 
did not believe that the veteran's reduced capacity was 
related to asbestosis or asbestos-related pleural disease, 
but noted that the veteran's mild pleural disease was related 
to asbestos exposure.  The examiner further opined that the 
veteran now had some rales at the bases, which were 
consistent with asbestosis, and that this caused some concern 
that the veteran may be showing some signs of progression of 
asbestosis, although the disease was still mild.  The 
veteran's activities were not restricted by his degree of 
asbestosis-related disease.

In a March 2000 addendum to the November 1999 examination 
report, the physician clarified that the veteran had COPD 
that was not due to asbestos exposure or service-connected 
asbestosis, but was due to smoking.  It was felt that the 
veteran's COPD had not been made worse by asbestos exposure 
or service-connected asbestosis and that it was less likely 
than not that the asbestos exposure was the cause for 
aggravation of the veteran's COPD.  

This evidence indicates that the veteran does not experience 
symptoms due to asbestosis or asbestos-related pleural 
effusion that warrant a rating greater than 10 percent under 
either set of rating criteria.  Generally, when rating a 
service-connected disability, the use of manifestations not 
resulting from the service-connected disease or injury is to 
be avoided.  38 C.F.R. § 4.14 (2001).  The Board may not 
award the veteran an higher rating based on symptomatology 
attributable to a non-service-connected disability.  Id.  

Applying both the former and the revised criteria to problems 
experienced by the veteran, including pleural effusion, the 
Board concludes that the currently assigned 10 percent 
evaluation adequately reflects the severity of the veteran's 
service-connected disability.  The evidence does not support 
a finding of entitlement to an evaluation higher than 10 
percent under the old or new rating criteria.  Under the old 
criteria, in order to be assigned an evaluation higher than 
10 percent, the medical evidence would have to show moderate 
impairment, considerable pulmonary fibrosis, and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests, or moderately severe disability, with marked dyspnea 
or cardiac embarrassment on moderate exertion.  38 C.F.R. 
§ 4.97 (Diagnostic Codes 6802, 6811).  In the veteran's case, 
the evidence does not show that symptoms associated with 
service-connected disability were ever manifest by moderate 
impairment, considerable pulmonary fibrosis, and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  As mentioned above, interpretation of the pulmonary 
function tests refers to the veteran's service-connected 
impairment as mild.  He has not had marked dyspnea or cardiac 
embarrassment on moderate exertion due to service-connected 
disability alone.  Consequently, the 10 percent evaluation 
under the old criteria adequately reflects the veteran's 
service-connected disability.  

The Board also finds that the veteran's symptoms associated 
with service-connected asbestosis with asbestos-related 
pleural effusion do not warrant a higher evaluation than 10 
percent under the new criteria.  The record does not show 
that service-connected disability was ever manifest by 
decreased pulmonary function results.  Indeed, the most 
recent medical opinion makes it clear that the decreased 
pulmonary function results have not been due to service-
connected disability.  This is underscored by the examiner's 
conclusion that the veteran's activities have not been 
restricted by his service-connected disease process.  Reading 
this examiner's opinion in the context of the entire record 
leads the Board to conclude that decreased pulmonary function 
test results are the product of COPD, not service-connected 
disability.  

Accordingly, given the veteran's symptoms associated with 
service-connected asbestosis with asbestos-related pleural 
effusion as set forth above, the Board finds that the 10 
percent evaluation under either set of criteria adequately 
reflects the severity of his disability.  This is especially 
so given the recent characterizations of the veteran's 
service-connected disability as mild or very mild.  The Board 
therefore concludes that the preponderance of the evidence is 
against the veteran's claim for an evaluation higher than 10 
percent under either the old or the new rating criteria.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; the claim for a 
higher rating must therefore be denied.  

Finally, upon review of the entire record, especially the 
evidence showing the extent of disability since April 11, 
1993, the Board finds that there is no basis under any of the 
Diagnostic Codes discussed above for awarding a rating 
greater the 10 percent at any time during the pendency of 
this claim.  Fenderson, supra.

Although the veteran has expressed his belief that his 
service-connected asbestosis with asbestos-related pleural 
effusion warrants a higher evaluation, suggesting a claim for 
an extraschedular evaluation, there is no indication that 
problems he experiences present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The current evidence of record does 
not demonstrate that the disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It bears emphasis that the 
schedular rating criteria are designed to take problems such 
as experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  In fact, it was specifically noted 
in a November 1999 VA examination report that the veteran's 
activities were not restricted by his degree of asbestos-
related disease.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Veterans Claims Assistance Act of 2000

In deciding these claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims.  The Board finds that further action by the 
RO in accordance with the VCAA is not necessary in this case.  
This is so because the requirements of the law have been 
satisfied.  The veteran and his representative were notified 
in a letter from the RO, dated in February 2001, of the 
changes brought about by the VCAA and of the evidence 
necessary to substantiate the claims, and he was given the 
opportunity to submit additional evidence.  He has also been 
notified at different times of the criteria by which his 
claims were to be judged.  The Board also concludes that the 
RO has taken all action necessary to assist in the 
development of the claims and there is no indication that 
additional evidence exists which would potentially affect the 
outcome of the claims.  The veteran has been afforded 
multiple examinations in connection with the current appeal, 
and the RO has sought clarifying medical evidence where 
required.  Thus, in the circumstances of this case, another 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development of the claims and further 
expending of VA's resources are not warranted.


ORDER

Service connection for COPD is denied.

An evaluation higher than 10 percent for service-connected 
asbestosis with asbestos-related pleural effusion, from April 
11, 1993, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

